Citation Nr: 9928271	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to January 
1946.  He died in February 1994.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained. 

2.  The veteran died in February 1994 due to acute myocardial 
infarction, due to or as a consequence of coronary artery 
disease.  Ulcerative colitis was listed as another 
significant condition contributing to death but not resulting 
in the underlying cause of death.  

3.  At the time of the veteran's death, he was service 
connected for residuals of dysentery, rated as noncompensably 
disabling.

4.  The evidence does not show that the veteran's death from 
acute myocardial infarction, due to or as a consequence of 
coronary artery disease, was caused by either any event in 
service or his service-connected residuals of dysentery.



CONCLUSION OF LAW

The veteran's death from acute myocardial infarction, due to 
or as a consequence of coronary artery disease, was not 
caused by any event in service or his service-connected 
residuals of dysentery.  38 U.S.C.A. §§ 1310, 5107 (West 
1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that the appellant has 
submitted a claim that is plausible, capable of 
substantiation or meritorious on its own and thus well-
grounded.  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Board is also satisfied that 
the RO has obtained all evidence necessary for an equitable 
disposition of this appeal, and that all relevant facts have 
been fully developed.  

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312 (1998).  To 
establish service connection for the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused, or contributed 
substantially or materially to the veteran's death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related to death.  For 
the disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 
3.310, 3.312 (1998).  A service-connected disorder is one 
which was incurred in or aggravated by active service, or in 
the case of certain cardiovascular diseases, one which was 
demonstrated to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).  

At the time of his death, the veteran was service-connected 
for residuals of dysentery, rated as noncompensably 
disabling.  The appellant asserts that this service-connected 
condition was essentially the precursor of ulcerative 
colitis, a condition listed on the veteran's death 
certificate as an "other significant" condition 
"contributing to death but not resulting in the underlying 
cause" of death.  Other conditions listed included emphysema 
and bronchiectasis.  The cause of death was listed as acute 
myocardial infarction, due to or as a consequence of coronary 
artery disease.  

Service medical records and post-service treatment reports 
show that the veteran was treated for dysentery in 1945 while 
in Okinawa.  A doctor who treated the veteran in service 
indicated in a 1949 written statement that the veteran's 
condition recurred over a period of months in service but did 
not require hospitalization.  The veteran was treated for 
colitis by a private physician, Earl R. Lowe, M.D., in 1949, 
who opined that the veteran's colitis was related to his 
inservice hospitalization in Okinawa.  VA examination in July 
1949 yielded a diagnosis of chronic diarrhea.  The veteran 
was assigned a 10 percent disability rating for "dysentery 
now diag. as diarrhea, chr." in September 1949.  

Medical records associated with a July 1954 rating reduction 
revealed minimal symptoms and no evidence of colon disease.  
The veteran's disability was characterized as residuals of 
dysentery and evaluated as noncompensably disabling.  

Additional records show that the veteran was treated by 
Michael J. Bozivich, M.D., internist, reportedly beginning in 
1984.  Dr. Bozivich was the veteran's treating doctor when 
the veteran was treated at Bethesda Lutheran Hospital for 
pneumonia in October 1993.  Treatment notes associated with 
that condition show that ulcerative colitis was another 
diagnosis but fail to show any related findings.  Dr. 
Bozivich has failed to send additional records despite 
several VA requests for the same, but he has offered his 
opinion regarding the veteran's death in a number of written 
statements.  In a written statement dated in September 1994, 
Dr. Bozivich opined that the veteran's "underlying and 
preexisting ulcerative colitis and colon cancer" caused 
stress which accelerated the veteran's coronary disease.  Dr. 
Bozivich referred the veteran to Paul E. Schultz, M.D., a 
specialist in colon and rectal disorders, in 1992.  Records 
show that Dr. Schultz performed a colonoscopy in July 1992 
after which he indicated that he hoped to treat the veteran's 
disease medically.  In a letter dated in January 1995, Dr. 
Schultz indicated that he saw the veteran three times in 
1992.  Dr. Schultz stated that the veteran's disease "was 
significant and I'm sure was a factor perhaps in his death, 
however that would have to be determined by Dr. Michael 
Bozivich."  In a separate note dated after the veteran's 
death, Dr. Bozivich stated that he had observed signs of 
stress in the veteran for some time.  Dr. Bozivich opined 
that the stress was related to ulcerative colitis and further 
opined that a "service-connected bowel disorder" was 
"undoubtedly this one and the same ulcerative colitis 
condition" from which the veteran suffered until his death.  

The appellant submitted a copy of a one page medical article 
briefly detailing the results of a study into the 
relationship between bacterial gastroenteritis and the 
development of irritable bowel syndrome.  The study 
reportedly concluded that persistence of bowel symptoms 
commonly occur after bacterial gastroenteritis and was 
responsible for considerable morbidity and health care costs.  
This information is noted but is considered general and 
minimally probative.  

In an attempt to determine the likelihood of a relationship 
between the veteran's cause of death and service as alleged, 
the Board, in November 1998, requested an opinion from VA 
medical personnel at the VA Medical Center in Omaha in 
accordance with VHA Directive 10-95-040 dated April 17, 1995, 
and pursuant to 38 U.S.C.A. §§ 5107(a), 7109 (West 1991) and 
38 C.F.R. § 20.901 (1998).  In a response dated in December 
1998, the Chief of Staff of that facility transmitted, with 
endorsement, a medical opinion written by the Chief of 
Cardiology.  In the opinion, the cardiologist stated that he 
was unaware of a relationship between ulcerative colitis as 
far as accelerating the veteran's coronary artery disease.  
The doctor noted the veteran's 60 pack year history of 
cigarette smoking as significant and pointed out that it is 
well recognized that smoking is a major contributing factor 
in coronary artery disease.  Finally, the doctor stated that 
he was unable to conclude that the veteran's death was 
accelerated by his underlying ulcerative colitis or was 
otherwise premature.  

The appellant's representative asserted that the above 
opinion failed to fully address the actual question posed by 
the Board, whether the veteran's service connected residuals 
of dysentery caused or contributed materially to the 
veteran's death.  The Board agreed that the opinion, while 
helpful, was not particularly dispositive of the ultimate 
question posed.  Accordingly, the Board requested another 
medical opinion, in accordance with the VHA Directive, in 
April 1999.  

The response to the second VHA request was received in June 
1999.  The doctor who responded reported that he had examined 
the medical records of the veteran.  The examiner opined that 
the diagnosis of ulcerative colitis in the veteran's case may 
have been in error.  He pointed out that there was no 
objective evidence of ulcerative colitis in the record.  The 
doctor further commented that he suspected that the veteran 
instead had irritable bowel disease precipitated by his bout 
of dysentery in 1945.  The doctor stated that this was a 
well-documented phenomenon.  Nonetheless, the doctor went on 
to state that even if the veteran did have ulcerative colitis 
later in life, that condition did not cause of aggravate his 
heart disease and further had no effect on his death.  The 
doctor acknowledged that the veteran's fulminant ulcerative 
colitis became evident after the veteran's death and that 
there were no records of that condition for that doctor to 
review; however, he went on to explain that fulminant colitis 
was not part of the dysentery the veteran had in service in 
1945.  In making this conclusion, the doctor noted that the 
proctoscope examination in 1949 was normal.  He observed that 
there was no concrete evidence of ulcerative colitis in the 
records and that that may have been a false diagnosis by the 
private doctor.  The VA doctor opined that the veteran never 
had ulcerative colitis and actually had irritable bowel 
syndrome, which was essentially related to the dysentery.  
The examiner concluded by noting that irritable bowel 
syndrome did not cause heart attacks.  

The Board has considered both the supporting and non-
supporting evidence with regard to this claim.  There is 
probative evidence, particularly the opinion of Dr. Bozivich, 
suggesting that the veteran's recurrent, albeit quiescent, 
colitis may have been etiologically related to the dysentery 
incurred in service.  The Board finds, however, that the June 
1999 VHA opinion, which is well-supported and otherwise 
consistent with the record, offers an opinion to the crucial 
issues involved in this claim that is in direct contradiction 
to those reached by Dr. Bozivich.  Overall, because it 
directly addresses the pertinent issues in this claim, the 
Board finds this VA opinion at least as probative as the 
opinion of Dr. Bozivich.  

The crucial issue in this case is whether a service-connected 
disability or any event in service either caused or 
contributed substantially or materially to the veteran's 
death.  Neither the VA cardiologist opinion nor the death 
certificate indicated that dysentery residuals either caused 
or contributed substantially or materially to the veteran's 
death.  The second VHA opinion affirmatively indicated a lack 
of causal relationship of any degree between a service-
connected disorder or other event in service and the 
veteran's death.  Even assuming arguendo that the veteran's 
colitis was a manifestation of service-connected residuals of 
dysentery, the two VHA opinions combine to outweigh the 
opinion of Dr. Bozivich.  It is significant that Dr. 
Bozivich's opinion was not based upon a review of the 
veteran's claims file.  In Swann v. Brown, 5 Vet. App. 177, 
180 (1993), the United States Court of Veterans Appeals 
(Court) held that, without such a review, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran.  As such, Dr. Bozivich's 
opinion can be considered no more than mere speculation.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993); see also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the veteran's service medical records 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis).  Further, as pointed out by the second VA doctor, Dr. 
Bozivich did not provide supporting evidence of his 
diagnosis, and the Board notes that he had been asked to 
submit his records pertaining to the veteran.  

It is noted that the opinion of the VA cardiologist, to the 
extent that it addressed the crucial issue in the case, is 
accorded considerable probative weight because it is the 
opinion of a specialist, endorsed by the VA medical center's 
Chief of Staff.  Further, it is well-reasoned, based upon a 
review of the entire claims folder, and otherwise consistent 
with the record.  The additional VA opinion is more pertinent 
and thus more probative, for the aforementioned reasons.  The 
opinion of Dr. Schultz was considered as well, but is noted 
to be of minimal probative weight on the crucial issue 
because of its lack of specificity and its deference to the 
opinion of Dr. Bozivich.

The Board adopts the VHA opinions with regard to whether the 
cause of death was causally related to service-connected 
disability or any event is service.  Although the appellant's 
representative has urged that the opinions fail to adequately 
address the crucial issue in the case and that additional 
development should be undertaken, the Board finds that the 
record now provide an adequate evidentiary and opinion basis 
to decide the claim.  

The Board concludes that a condition related to service did 
not cause or materially contribute to the veteran's death.  
Thus, the Board finds that the preponderance of the evidence 
is against the appellant's claim that the veteran's death was 
causally related to service.  


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

